UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7092


ROBERT HENSON,

                 Petitioner - Appellant,

          v.

HAROLD   CLARKE,    Director     of   Virginia     Department    of
Corrections,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00173-CMH-TCB)


Submitted:   October 16, 2014                Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Henson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert    Henson    seeks     to   appeal    the     district       court’s

order   dismissing      as    untimely     his     28    U.S.C.     §    2254    (2012)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a     certificate     of   appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue   absent    “a       substantial     showing       of   the       denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Henson has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                         2